United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
                  UNITED STATES COURT OF APPEALS
                           FIFTH CIRCUIT                      July 7, 2006

                                                        Charles R. Fulbruge III
                                                                Clerk
                           No. 05-30353
                         Summary Calendar



                    UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                              versus

                         ALFRED COLLINS,

                                                Defendant-Appellant.


           Appeal from the United States District Court
               for the Western District of Louisiana
                         (5:04-CR-50144-1)


Before BARKSDALE, STEWART, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Alfred Collins was convicted after pleading guilty to being a

felon in possession of a firearm and ammunition, in violation of 18

U.S.C. § 922(g)(1), and was sentenced, inter alia, to 72 months in

prison.   In imposing this sentence, the district court departed

upwardly from a guideline range of 51 to 63 months.     Collins did

not object to the departure in district court.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     The court concluded the departure was necessary to:          promote

respect for the law, afford an adequate deterrence to criminal

conduct, and protect the public from further crimes.              It also

considered the characteristics of the defendant and his apparent

disregard   for   the   conditions   imposed   during   past   periods    of

probation and supervised release.        In sum, the court based its

determination on the Sentencing Guidelines and 18 U.S.C. § 3553

(listing the factors a sentencing court should consider when

imposing a sentence). Collins does not assert the court considered

any impermissible factors in deciding to depart upward.

     After United States v. Booker, 543 U.S. 220 (2005), we review

an upward departure from a properly calculated Guidelines sentence

for reasonableness.     See United States v. Jones, 444 F.3d 430, 439

(5th Cir. 2006), petition for cert. filed, No. 05-11153 (23 May

2006). Because Collins did not object to this departure, review is

only for plain error.      E.g., United States v. Ragsdale, 426 F.3d

765, 783-84 (5th Cir. 2005) (to constitute reversible plain error,

there must be clear or obvious error that affects substantial

rights), cert. denied, 126 S. Ct. 1405 (2006).             Based on the

record, the court reasonably imposed the sentence.        See Jones, 444

F.3d at 439.      Neither the decision to depart, nor the extent of

that departure, was unreasonable.        This is especially so under

plain error review.     See id. at 439-41.

                                                               AFFIRMED